Luke,' J.
When one employed for a definite time becomes 'secretely engaged in a business which necessarily renders him a competitor and rival of his employer, he has an interest against his duty, and may be summarily dismissed. Such a dismissed employee cannot recover from his employer upon an allegation that the employer violated the terms of employment by discharging him without cause and without notice. See 18 R. C. L. 519, § 31.
(a) Under the evidence in this case it was not error for the court to direct a verdict in favor of the defendant. See Haag v. Rogers, 9 Ga. App. 650 (2) (72 S. E. 46); Parker v. Farlinger, 122 Ga. 315 (2) (50 S. E. 98).

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.